DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 02 August 2021. Claims 1-20 are pending and have been considered as follows.
Response to Arguments
Applicant’s arguments filed 02 August 2021 with respect to the claim interpretation of “receiver-transceiver module”, “an autonomy unit”, and “low-frequency module” have been fully considered.  The Examiner notes that the claim interpretation under 35 USC 112(f) was not accompanied by a rejection of the claims under 35 USC 112(a) or 35 USC 112(b) as the Examiner agreed with the statement in applicant’s arguments that the specification did provide sufficient structure for these terms.  However, applicant appears to be arguing that this structure (in the specification) is sufficient to negate the claim interpretation under 35 USC 112(f). However, the Examiner disagrees.  This structure is not recited in the claim limitations recited in the claims, but, as asserted by applicant, is found in the support in the specification.  Moreover, the amendments to these limitations to include the language “configured to perform” or “configured” does not overcome the interpretation.  As such, the claim interpretation under 35 USC 112(f) is maintained. 
Applicant’s arguments filed on 02 August 2021 with respect to claim 1-5, 11-12, and 17-19 as being unpatentable under 35 USC 103 over Nam in view of Noguchi et al have been fully considered and are persuasive. However, upon further consideration a new ground(s) of rejection is made as outlined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US20180236957) in view of Noguchi et al (US20200310410) in view of Bonnet et al (US20150088360).
	As regards claim 1, Nam teaches a vehicle comprising: a cabin (see at least [abstract]); a receiver-transceiver module configured to receive: a return signal including a distance indicator from a key fob (see at least [0003], [0009], [0020], [0057-0058], and [0060-0064]); and a remote park-assist (RePA) signal (see at least [0006], [0040-0041], and [0066]); an autonomy unit configured to perform RePA based on the RePA signal (see at least [0006], [0040-0041], and [0066]); determine, based on the distance indicator, whether the key fob is in the cabin (see at least [0003], [0008-0009], [0019-0020], [0057-0058], and [0060-0064]); and responsive to determining that the key fob is in the cabin, prevent the autonomy unit from performing the RePA (see at least [0003], [0008-0009], [0019-0020], [0047], [0057-0058], and [0060-0064], Nam teaches that a remote control (key fob) may be restricted for RePA when is determined to be in the vehicle as cited in [0008]. Furthermore, Nam teaches that a restriction operation maybe prohibiting remote control to be performed as cited in [0047].).
However, Nam do not specifically teach a human-machine interface (HMI) unit located in the cabin; and a controller configured to: receive, via the HMI unit, selections to activate RePA and utilize the key fob for transmitting the RePA signal. Noguchi et al teaches a human-machine interface (HMI) unit located in the cabin (see at least [0005], [0025], [0035], and [0078]); and a controller configured to: receive, via the HMI unit, selections to activate RePA and utilize the operation terminal for transmitting the RePA signal (see at least [0005], [0025], [0035], and [0078]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nam to incorporate the teachings of Noguchi et al wherein a human-machine interface (HMI) unit located in the cabin; and a controller configured to: receive, via the HMI unit, selections to activate RePA and utilize the key fob for transmitting the RePA signal. Noguchi et al teaches a human-machine interface (HMI) unit located in the cabin. This would increase a driver’s 
Moreover, Nam as modified by Noguchi et al do not specifically teach wherein the RePA signal is associated with a combination of two or more button selections of the key fob, the RePA signal indicative of one or more vehicle movements. Bonnet et al teaches wherein the RePA signal is associated with a combination of two or more button selections of the key fob, the RePA signal indicative of one or more vehicle movements (see at least [0035] and [0038-0039], Bonnet et al teaches controlling movement of a vehicle during autonomous driving by receiving different inputs on a device (button or button combination and performing determined movement of the vehicle, as such, under the broadest reasonable interpretation, Bonnet et al teaches wherein the RePA signal is associated with a combination of two or more button selections of the key fob, the RePA signal indicative of one or more vehicle movements.).  
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nam as modified by Noguchi et al to incorporate the teachings of Bonnet et al wherein the RePA signal is associated with a combination of two or more button selections of the key fob, the RePA signal indicative of one or more vehicle movements. This would increase the safety of the vehicle during a remote control parking operation of the vehicle (see Bonnet et al para 0039). 
As regards claim 2, Nam teaches a low-frequency (LF) module to transmit a beacon (see at least [0057], [0062-0063], and [0067]).
Nam teaches wherein the receiver-transceiver module is configured to receive the return signal upon the LF module transmitting the beacon (see at least [0009], [0020], [0057-0058], [0060-0064], and [0067], Nam teaches that based on the detected position of the remote control which was received upon acquiring data of transmitted low frequency signal, as such under the broadest reasonable interpretation, Nam teaches the abovementioned limitation).
As regards claim 4, Nam teaches wherein the controller is configured to enable the autonomy unit to perform the RePA responsive to determining that the key fob is within a predefined tethering distance outside the cabin (see at least [0020], [0040-0041], and [0054], Nam implicitly teaches enabling performance of remote park assist when the remote control (key fob) is determined to be closer than a predetermined distance from the vehicle).
As regards claim 5, Nam teaches when the RePA is enabled, the autonomy unit is configured to perform the RePA based on the RePA signal (see at least [0006], [0040-0041], [0054], and [0066]).
As regards claim 11, Nam teaches wherein the controller is configured to emit an audio alert based on a RePA status via at least one of a horn, a chirp horn, and a speaker (see at least [0023], [0043] and [0070]).
As regards claim 12, Nam teaches wherein the controller is configured to emit a visual alert based on a RePA status via exterior lamps (see at least [0043] and [0070]).
Regarding claims 17-19, please see the rejection above with respect to claims 1-2, and 4 which are commensurate in scope with claims 17-19, with claims 1-2, and 4 being drawn to a vehicle, and claims 17-19 being drawn to a corresponding method

Claims 6-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US20180236957) in view of Noguchi et al. (US20200310410) in view of Bonnet et al (US20150088360) in view of Yoon et al. (US20190204821).
As regards claim 6, Nam teaches utilizing the key fob as the operation terminal for transmitting the RePA signal (see at least [0006], [0040-0041], [0058], and [0066]); however, Nam as modified by Noguchi et al and Bonnet et al do not specifically teach wherein the HMI unit includes a display that is configured to present instructions for utilizing the remote control for the RePA responsive to the controller receiving the selection to utilize the remote control for transmitting the RePA signal. Yoon et al teaches wherein the HMI unit includes a display that is configured to present instructions for utilizing the remote control for the RePA responsive to the controller receiving the selection to utilize the remote control for transmitting the RePA signal (see at least [0034], [0060], [0086], and [figs. 4B, 4D, and 4F]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nam as modified by Noguchi et al and Bonnet et al to incorporate the teachings of Yoon et al wherein the HMI unit includes a display that is configured to present instructions for utilizing the remote control for RePA responsive to the controller receiving the selection to utilize the remote control for transmitting the RePA signal. This would be done to further improve a driver’s convenience by providing the user with a remote control mode (instruction) based on a surrounding situation (see Yoon et al para 0111). 
Nam as modified by Noguchi et al and Bonnet et al do not specifically teach wherein the instructions presented via the display identify button combinations of the remote control device for activating the RePA, initiating a forward motion, initiating a reverse motion, and deactivating the RePA. Yoon et al. teaches wherein the instructions presented via the display identify button combinations of the remote control device for activating the RePA (see at least [0023], and [0093]), initiating a forward motion (see at least [0024], [0034], and [0060]), initiating a reverse motion (see at least [0024], [0034], and [0060]), and deactivating the RePA (see at least [0068] and [0093]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nam as modified by Noguchi et al and Bonnet et al to incorporate the teachings of Yoon et al wherein the instructions presented via the display identify button combinations of the remote control device for activating the RePA, initiating a forward motion, initiating a reverse motion, and deactivating the RePA. This would be done to further improve a driver’s convenience by providing the user with a remote control mode (instruction) based on a surrounding situation (see Yoon et al para 0111). 
As regards claim 8, Nam do not specifically teach wherein the display is configured to present an alert based on a RePA status. Noguchi et al teaches wherein the display is configured to present an alert based on a RePA status (see at least [0075]).  
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nam to incorporate the teachings Noguchi wherein the display is configured to present an alert based on a RePA status. This would increase a driver’s convenience by utilizing an operation terminal to perform remote parking of a vehicle (see Noguchi et al para 0082 and 0093). 
As regards claim 9, Nam do not specifically teach wherein the display includes a touchscreen. Noguchi et al teaches wherein the display includes a touchscreen (see at least [0035 and [0078]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nam to incorporate the teachings of Noguchi wherein the display includes a touchscreen. This would increase a driver’s convenience by utilizing an operation terminal to perform remote parking of a vehicle (see Noguchi et al para 0082 and 0093). 
As regards claim 10, Nam do not specifically teach wherein the controller is configured to receive the selections via the touchscreen. Noguchi et al teaches wherein the controller is configured to receive the selections via the touchscreen (see at least [0035 and [0078]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nam to incorporate the teachings of Noguchi wherein the controller is configured to receive the selections via the touchscreen. This would increase a driver’s convenience by utilizing an operation terminal to perform remote parking of a vehicle (see Noguchi et al para 0082 and 0093). 
Regarding claim 20, please see the rejection above with respect to claim 6 which is commensurate in scope with claim 20 with claim 6 being drawn to a vehicle, and claim 20 being drawn to a corresponding method

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nam (US20180236957) in view of Noguchi et al. (US20200310410) in view of Bonnet et al (US20150088360) in view of Wang et al. (US20180170242).
As regards claim 13, Nam teaches wherein the visual alert includes an animated alert (see at least [0043] and [0070]). However, Nam as modified by Noguchi et al and Bonnet et al do not specifically teach the exterior lamps include accent lamps. Wang et al. teaches the exterior lamps include accent lamps (see at least [0002-0003] and [0049]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nam as modified by Noguchi et al and Bonnet et al to incorporate the teachings of Wang wherein the exterior lamps include accent lamps. This would done to improve wireless control of the operation of lights installed on the vehicle and increase safety of an operator by illuminating an area when necessary (see Wang para 0002-0003). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nam (US20180236957) in view of Noguchi et al. (US20200310410) in view of Bonnet et al (US20150088360) in view of Woodruff, III et al. (US20200249668).
As regards claim 14, Nam as modified by Noguchi et al and Bonnet et al do not specifically teach wherein the controller is configured to send an instruction to the key fob to emit an alert via an LED of the key fob. Woodruff, III et al teaches wherein the (see at least [0085] and [Fig. 13]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nam as modified by Noguchi et al and Bonnet et al to incorporate the teachings of Woodruff, III et al wherein the controller is configured to send an instruction to the key fob to emit an alert via an LED of the key fob. This would done to improve pairing of a control device to a vehicle in which it increases a user’s convenience by notifying a user via LED on key fob of pairing. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US20180236957) in view of Noguchi et al. (US20200310410) in view of Bonnet et al (US20150088360) in view of Albahri (US20090027759).
As regards claim 15, Nam as modified by Noguchi et al and Bonnet et al do not specifically teach a driver's door that includes an electrochromic window. Albahri teaches a driver's door that includes an electrochromic window (see at least [0067-0068] and [0103]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nam as modified by Noguchi et al and Bonnet et al to incorporate the teachings of Albahri wherein a driver's door that includes an electrochromic window. This would done to increase the comfort of a user by controlling tinting and de-tinting of a window to either keep the cabin of the vehicle cooler or other benefits (see Albahri para 0068). 
Nam as modified by Noguchi et al and Bonnet et al do not specifically teach wherein the controller is configured to de-tint the electrochromic window when the RePA is initiated. Albahri teaches wherein the controller is configured to de-tint the electrochromic window when the RePA is initiated (see at least [0067], [0095], and [0103], Albahri teaches the electrochromic window to dint when parked and de-tint when the vehicle is started, examiner interpret the starting of the vehicle as the initiation for RePA since the vehicle will need to be started for RePA.).   
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Nam as modified by Noguchi et al and Bonnet et al to incorporate the teachings of Albahri wherein the controller is configured to de-tint the electrochromic window when the RePA is initiated. This would done to increase the comfort of a user by controlling tinting and de-tinting of a window to either keep the cabin of the vehicle cooler or other benefits (see Albahri para 0068). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ABDALLA A KHALED/Examiner, Art Unit 3667                                                                                                                                                                                                        


/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667